   8:18-cr-00249-LSC-SMB Doc # 59 Filed: 04/15/20 Page 1 of 1 - Page ID # 103



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiffs,                                    8:18CR249

        vs.
                                                                       ORDER
CURTIS R. GILLS, and CARDELLA L. GILLS,

                       Defendants.


       This matter is before the court for a status conference in regards to the United States of
America’s Motion for Rule 17.1 Hearing. (Filing No. 43.) The United States was represented by
Donald Klein. Curtis Gills was not present but was represented by Karen Vervaecke. Cardella
Gills was not present but was represented by Karen Shanahan.

       The defendants requested a continuance of this hearing because counsel needs time to meet
with their clients and finalize some issues with the case in order to determine how to proceed.
Accordingly, and with the consent of counsel for the parties,

       IT IS ORDERED:

       1. A status conference will be held before the undersigned magistrate judge on July 15,
          2020 at 3:00 p.m. to discuss the progression of the case and possibly set a trial date.

       2. The Court further finds that in the interest of justice, the time between April 15, 2020
          and July 15, 2020 shall be deemed excludable time in any computation of time under
          the requirements of the Speedy Trial Act, because additional time is needed to review
          discovery and confer with the defendants before setting a progression schedule to
          final resolution. See, 18 U.S.C. 3161(h)(7).


       Dated this 15th day of April, 2020.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
